Exhibit 10.42.4

NOTICE OF RESTRICTED STOCK UNIT GRANT

 

   

Participant

  

[Participant Name]

 

   

Notice

  

You have been granted the following Restricted Stock Units in accordance with
the terms of the Arthur J. Gallagher 2011 Long-Term Incentive Plan (the “Plan”)
and the Restricted Stock Unit Award Agreement (the “Agreement”) attached hereto.

 

   

Type of Award

  

Restricted Stock Units

 

   

Grant Date

  

[Grant Date]

 

   

Number of Shares

Underlying

Restricted Stock

Units

 

  

[Number of Shares Granted]

 

   

Restriction Period      

  

The Restriction Period applicable to the percentage of the total Number of
Shares Underlying Restricted Stock Units listed in the “Percentage of Restricted
Stock Units” column below shall commence on the Grant Date and shall lapse on
the corresponding date listed in the “Vesting Date” column below.

 

    

Vesting Date

   Percentage of Restricted Stock Units     

Fourth anniversary                                         

of the Grant Date

   100                   

However, in the event of your termination of employment, including your death,
Disability or Retirement, the lapsing of the Restriction Period will be governed
by Section 5 of the attached Agreement.

          



--------------------------------------------------------------------------------

ARTHUR J. GALLAGHER & CO. 2011 LONG-TERM INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

This Restricted Stock Unit Award Agreement (this “Agreement”), dated as of the
Grant Date set forth in the Notice of Restricted Stock Unit Grant attached
hereto (the “Grant Notice”) is made between Arthur J. Gallagher & Co., a
Delaware corporation (the “Company”), and the Participant set forth in the Grant
Notice. The Grant Notice is included in and made part of this Agreement.

WHEREAS, the Company desires to grant an award of restricted stock units to the
Participant under and pursuant to the Company’s 2011 Long-Term Incentive Plan
(the “Plan”); and

WHEREAS, the Company desires to evidence the award of restricted stock units to
the Participant and to have the Participant acknowledge the terms and conditions
of the award of restricted stock units by this Agreement; and

WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Committee”) or its delegate, as applicable, has approved this restricted
stock unit award.

NOW, THEREFORE, IT IS AGREED:

1.        Definitions. For purposes of this Agreement, the following terms shall
have the meanings set forth below:

(a)        “Benefit Services” means any employee benefit brokerage, consulting,
or administration services, in the areas of group insurance, defined benefit and
defined contribution pension plans, individual life, disability and capital
accumulation products, and all other employee benefit areas.

(b)        “Company” shall mean the Company and any corporation 50% or more of
the stock of which is beneficially owned directly by the Company or indirectly
through another corporation or corporations in which the Company is the
beneficial owner of 50% or more of the stock.

(c)        “Company Account” will be construed broadly to include all users of
insurance services or benefit services including commercial and individual
consumers, risk managers, carriers, agents and other insurance intermediaries;
provided, that, if the Participant is employed by the Company in, or primarily
performing work for the Company in LOUISIANA, Company Accounts are further
limited to the users of insurance services or benefits services within those
parishes and municipalities designated on an exhibit to the Participant’s
employment agreement with the Company.

(d)        “Confidential Information” will be construed broadly to include
confidential and proprietary data and trade secret information of the Company
which is not known either to its competitors or within the industry generally
and which has

 

2



--------------------------------------------------------------------------------

independent economic value to the Company, and is subject to reasonable efforts
that are reasonable under the circumstances to maintain its secrecy, and which
may include, but is not limited to: data relating to the Company’s unique
marketing and servicing programs, procedures and techniques; investment, wealth
management and retirement plan consulting, variable annuities, and fund
investment business and related products and services; underwriting criteria for
general programs; business, management and human resources/personnel strategies
and practices; the criteria and formulae used by the Company in pricing its
insurance and benefits products and claims management, loss control and
information management services; the structure and pricing of special insurance
packages negotiated with underwriters; highly sensitive information about the
Company’s agreements and relationships with underwriters; sales data contained
in various tools and resources (including, without limitation, Salesforce.com);
lists of prospects; the identity, authority and responsibilities of key contacts
at Company accounts and prospects; the composition and organization of Company
accounts’ businesses; the peculiar risks inherent in the operations of Company
accounts; highly sensitive details concerning the structure, conditions and
extent of existing insurance coverages of Company accounts; policy expiration
dates, premium amounts and commission rates relating to Company accounts; risk
management service arrangements relating to Company accounts; loss histories
relating to Company accounts; candidate and placement lists relating to Company
accounts; the Company’s personnel and payroll data including details of salary,
bonus, commission and other compensation arrangements; and other data showing
the particularized insurance or consulting requirements and preferences of
Company accounts.

(e)        “Direct or indirect solicitation” means, with respect to a Company
Account or Prospective Account, the following (which is not intended to be an
exhaustive list of direct or indirect solicitation, but is meant to provide
examples of certain reasonably anticipated scenarios): (i) The sending of an
announcement by Participant or on Participant’s behalf to any Company Account or
Prospective Account, the purpose of which is to communicate that Participant has
either formed his own business enterprise or joined an existing business
enterprise that will offer products or services in any way competitive with the
Company; initiating a communication or contact by Participant or on
Participant’s behalf with any Company Account or Prospective Account for the
purpose of notifying such Company Account or Prospective Account that
Participant has either formed his own business enterprise or joined an existing
business enterprise that will offer products or services in any way competitive
with the Company; (iii) communication or contact by Participant or on
Participant’s behalf with any Company Account or Prospective Account if the
communication in any way relates to insurance or benefits services; provided,
however, nothing herein is intended to limit communications or contacts that are
unrelated to insurance and/or benefits services; or (iv) the facilitation by
Participant, directly or indirectly, of any Company Account’s execution of a
broker of record letter replacing the Company as its broker of record.

 

3



--------------------------------------------------------------------------------

(f)        “Disability” shall have the meaning given to the term “Long-Term
Disability” under the Arthur J. Gallagher & Co. Long-Term Disability Insurance
Plan, or such successor long-term disability plan under which the Participant is
covered at the time of determination.

(g)        “Insurance Services” means any renewal, discontinuance or replacement
of any insurance or reinsurance by, or handling self-insurance programs,
insurance claims or other insurance administrative functions.

(h)        “Prospective Account” means any entity (other than a then-current
Company Account but including former Company Accounts) with respect to whom, at
any time during the one year period preceding the termination of Participant’s
employment with the Company, Participant: (i) submitted or assisted in the
submission of a presentation or proposal of any kind on behalf of the Company,
(ii) had material contact or acquired Confidential Information as a result of or
in connection with Participant’s employment with the Company, or (iii) incurred
travel and/or entertainment expenses which were reimbursed by the Company to
Participant.

(i)        “Retirement” means the Participant’s voluntary Termination of
Employment on or after the date that the Participant becomes Retirement
Eligible.

(j)        “Retirement Eligible” means the later of: (i) the date that the
Participant attains age 55; or (ii) the date that is the two-year anniversary of
the Grant Date.

(k)        “Section 409A” means Section 409A of the Code, and the Treasury
Regulations promulgated and other official guidance issued thereunder.

(l)        “Shares” shall mean shares of Common Stock of the Company.

(m)        “Termination of Employment” means a “separation from service” as
defined under Section 409A, as determined in accordance with the Company’s
Policy Regarding Section 409A Compliance.

2.        Grant of Restricted Stock Units. Subject to the terms and conditions
of the Plan and this Agreement, the Company hereby grants to the Participant,
pursuant to the Plan, the Number of Shares Underlying Restricted Stock Units set
forth in the Grant Notice (the “Restricted Stock Units”). Subject to the
provisions of this Agreement, the grant of Restricted Stock Units may not be
revoked.

3.        Dividend Equivalents. THIS SECTION APPLIES ONLY TO EMPLOYEES WHO ARE
NOT RESIDENTS OF CANADA. An account established by the Company on behalf of the
Participant shall be credited with the amount of all dividends that would have
been paid on the Restricted Stock Units if such shares were actually held by the
Participant (“Dividend Equivalents”). Such Dividend Equivalents shall be subject
to the same Restriction Period applicable to the Restricted Stock Units to which
they relate, and, other than with respect to Retirement (which is governed by
Section 5(b) of this Agreement), as soon as administratively practicable
following the lapse of the Restriction Period applicable to a Restricted Stock
Unit, but in no event later than 75 days

 

4



--------------------------------------------------------------------------------

following such date, the Dividend Equivalents related to such unit shall be paid
to the Participant in cash, without earnings thereon.

4.        Dividend Equivalents. THIS SECTION APPLIES ONLY TO EMPLOYEES WHO ARE
RESIDENTS OF CANADA. As of each date on which the Company pays a regular cash
dividend to record owners of shares of Common Stock (a “Payment Date”), a cash
payment shall be made equal to the product of the total number of shares of
Common Stock subject to the award immediately prior to such Payment Date and not
yet issued pursuant to Section 6 multiplied by the dollar amount of the cash
dividend paid per share of Common Stock. These payments shall be made as soon as
administratively practicable following each Payment Date.

5.        Restriction Period; Termination and Retirement. The Restriction Period
with respect to the Restricted Stock Units shall be as set forth in the Grant
Notice. In order to earn and vest in the Restricted Stock Units, the Participant
must at the time of vesting remain employed as an active, regular, full-time
employee of the Company. Subject to the terms of the Plan and Sections 5(a) and
5(b) below, all Restricted Stock Units for which the Restriction Period had not
lapsed prior to the date of the Participant’s termination of employment shall be
immediately forfeited.

(a)        Termination of Employment due to Disability. Notwithstanding
Section 5 above, upon the Participant’s Termination of Employment due to
Disability, the Restriction Period shall immediately lapse as to the full number
of Restricted Stock Units and the vested Shares underlying the Restricted Stock
Units and any Dividend Equivalents shall be issued or delivered to the
Participant on the first day of the seventh month following the Participant’s
Termination of Employment.

(b)        Death. Notwithstanding Section 5 above, upon the Participant’s death,
the Restriction Period shall immediately lapse as to the full number of
Restricted Stock Units and the vested Shares underlying the Restricted Stock
Units and any Dividend Equivalents shall be issued or delivered to the
Participant in accordance with Section 6.

(c)        Retirement. Notwithstanding Section 5 above, the Restriction Period
shall immediately lapse on the date that the Participant becomes Retirement
Eligible. Notwithstanding any provision of this Agreement to the contrary, upon
a Participant’s Retirement, the vested Shares underlying the Restricted Stock
Units and any Dividend Equivalents shall continue to be issued or delivered to
the Participant in accordance with Section 6.

6.        Payment of Restricted Stock Units. As soon as administratively
practicable following each Vesting Date applicable to the Restricted Stock
Units, or at such earlier time as provided for in Section 5, or as the Company
may otherwise determine, but in no event later than 75 days following such date,
all restrictions applicable to the Restricted Stock Units vesting on that
Vesting Date shall lapse and the vested Shares, free of all restrictions, shall
be issued or delivered to the Participant or his or her beneficiary or estate,
as the case may be, in accordance with the provisions of the Plan.

 

5



--------------------------------------------------------------------------------

7.          Recapitalization. In the event of a recapitalization, stock split,
stock dividend, combination or exchange of shares, merger, consolidation, rights
offering, separation, reorganization or liquidation, or any other change in the
corporate structure or shares of the Company, the Committee shall make such
equitable adjustments, designed to protect against dilution, as it may deem
appropriate in the number and kind of shares covered hereby.

8.          Compliance with Laws and Regulations. The Company shall not be
obligated to issue any Shares pursuant to this Agreement unless the Shares are
at that time effectively registered or exempt from registration under the
Securities Act of 1933, as amended, and, as applicable, local laws.
Notwithstanding the foregoing, the Company is under no obligation to register
any Shares to be issued under this Agreement pursuant to federal or state
securities laws.

9.          Administration. By accepting any benefit under this Agreement, the
Participant and any person claiming under or through the Participant shall be
conclusively deemed to have indicated his or her acceptance and ratification of,
and consent to, all of the terms and conditions of the Plan and this Agreement
and any action taken under the Plan by the Committee or the Company, in any case
in accordance with the terms and conditions of the Plan. Unless defined herein,
capitalized terms are used herein as defined in the Plan. In the event of any
conflict between the provisions of the Plan and this Agreement, the provisions
of the Plan shall control, and this Agreement shall be deemed to be modified
accordingly. This Agreement is subject to all the terms, provisions and
conditions of the Plan, which are incorporated herein by reference, and to such
rules, policies and regulations as may from time to time be adopted by the
Committee. All determinations and interpretations made by the Committee with
regard to any question arising hereunder or under the Plan shall be binding and
conclusive on the Participant and on his or her legal representatives and
beneficiaries.

10.        Tax Witholding. Upon the lapse of the applicable portion of the
Restriction Period, or such earlier date on which the value of any Restricted
Stock Units otherwise becomes includible in the Participant’s gross income for
income tax purposes or on which taxes are otherwise payable, any taxes of any
kind required by law to be withheld with respect to such Restricted Stock Units
shall be satisfied by the Company withholding Shares or cash otherwise
deliverable or payable to the Participant pursuant to this Agreement; provided,
however, that the amount of any Shares so withheld shall not exceed the amount
necessary to satisfy required Federal, state, local and foreign withholding
obligations using the minimum statutory withholding rates for Federal, state,
local and/or foreign tax purposes, including payroll taxes, that are applicable
to supplemental taxable income, subject to any limitations as the Committee may
prescribe and subject to applicable law, based on the Fair Market Value of the
Shares on the payment date. The Company may, in the discretion of the Committee,
provide for alternative arrangements to satisfy applicable tax withholding
requirements in accordance with Section 6.5 of the Plan.

Regardless of any action the Company takes with respect to any or all tax
withholding (including social insurance contribution obligations, if any), the
Participant

 

6



--------------------------------------------------------------------------------

acknowledges that the ultimate liability for all such taxes is and remains the
Participant’s responsibility (or that of the Participant’s beneficiary), and
that the Company does not: (a) make any representations or undertakings
regarding the treatment of any tax withholding in connection with any aspect of
the Restricted Stock Units, including the grant or vesting thereof, the
subsequent sale of Shares and the receipt of any dividends; or (b) commit to
structure the terms of the Restricted Stock Units or any aspect of the
Restricted Stock Units to reduce or eliminate the Participant’s (or his or her
beneficiary’s) liability for such tax.

11.        Non-Transferability. Until the Restricted Period has lapsed, the
Restricted Stock Units may not be transferred, assigned, pledged, or otherwise
encumbered or disposed of other than by will or the laws of descent and
distribution; provided, however, that the Committee may, in its discretion,
permit the Restricted Stock Units to be transferred subject to such conditions
and limitations as the Committee may impose.

12.        No Right to Continued Employment. The Company is not obligated by or
as a result of the Plan or this Agreement to continue the Participant’s
employment, and neither the Plan nor this Agreement shall interfere in any way
with the right of the Company to terminate the employment of the Participant at
any time.

13.        No Rights as a Stockholder. The Participant shall not have a
beneficial ownership interest in, or any of the rights and privileges of a
stockholder as to, the Shares underlying the Restricted Stock Units, including
the right to receive dividends and the right to vote such Shares underlying the
Restricted Stock Units until such Restricted Stock Units vest and are issued and
transferred to the Participant in accordance with the terms of this Agreement.
Notwithstanding the foregoing, the Participant shall not be entitled to delivery
of the shares of Common Stock subject to the Restricted Stock Units award, or to
the Dividend Equivalents (or in the case of residents of Canada, any additional
shares of Common Stock received in accordance with Section 4) related to such
units, until the units have vested.

14.        Consent to Transfer Personal Data. By accepting this award, the
Participant voluntarily acknowledges and consents to the collection, use,
processing and transfer of personal data as described in this Section. The
Participant is not obliged to consent to such collection, use, processing and
transfer of personal data. However, failure to provide the consent may affect
the Participant’s ability to participate in the Plan. The Company holds certain
personal information about the Participant, that may include his or her name,
home address and telephone number, date of birth, social security number or
other employee identification number, salary grade, hire data, salary,
nationality, job title, any shares of stock held in the Company, or details of
all awards of Restricted Stock Units, stock options, or any other entitlement to
shares of stock awarded, canceled, purchased, vested, or unvested, for the
purpose of managing and administering the Plan (“Data”). The Company will
transfer Data amongst itself as necessary for the purpose of implementation,
administration and management of Participant’s participation in the Plan, and
the Company may further transfer Data to any third parties assisting the Company
in the implementation, administration and management of the Plan. These
recipients may be located throughout the world, including the United States. The

 

7



--------------------------------------------------------------------------------

Participant authorizes them to receive, possess, use, retain and transfer the
Data, in electronic or other form, for the purposes of implementing,
administering and managing Participant’s participation in the Plan, including
any requisite transfer of such Data as may be required for the administration of
the Plan to, and/or the subsequent holding of shares of stock on the
Participant’s behalf by, a broker or other third party with whom the Participant
may elect to deposit any shares of stock acquired pursuant to the Plan. The
Participant may, at any time, review Data, require any necessary amendments to
it or withdraw the consents herein in writing by contacting the Company;
provided, however, that withdrawing consent may affect the Participant’s ability
to participate in the Plan.

15.        Notices. Notices hereunder shall be mailed or delivered to the
Company at its principal place of business and shall be mailed or delivered to
the Participant at the address on file with the Company or, in either case, at
such other address as one party may subsequently furnish to the other party in
writing.

16.        Other Plans. The Participant acknowledges that any income derived
from the lapse of the Restriction Period applicable to the Restricted Stock
Units shall not affect the Participant’s participation in, or benefits under,
any other benefit plan or other contract or arrangement maintained by the
Company.

17.        Counterpart Execution. This Agreement has been executed in two
counterparts, each of which shall be deemed an original and both of which
constitute one and the same document.

18.        Section 409A. This Agreement and the Restricted Stock Units are
intended to comply with the requirements of Section 409A, so as to prevent the
inclusion in gross income of any benefits accrued hereunder in a taxable year
prior to the taxable year or years in which such amount would otherwise be
actually distributed or made available to the Participant. This Agreement and
the Restricted Stock Units shall be administered and interpreted in a manner
consistent with this intent and the Company’s Policy Regarding Section 409A
Compliance. If the Company determines that it has failed to comply with the
requirements of Section 409A, the Company may, in its sole discretion, and
without the Participant’s consent, amend this Agreement to cause it to comply
with or be exempt from Section 409A.

19.        Beneficiary. The Restricted Stock Units shall be distributed to the
Participant during the lifetime of the Participant. The Participant may
designate a beneficiary to receive any undistributed Restricted Stock Units
under the circumstances described in, and in accordance with, Section 6.12 of
the Plan.

20.        Governing Law. This Agreement shall be governed by the laws of the
State of Delaware and construed in accordance therewith without giving effect to
principles of conflicts of laws.

 

8



--------------------------------------------------------------------------------

21.        Restrictive Covenant; Clawback. THIS SECTION APPLIES ONLY TO
EMPLOYEES WHO ARE NOT RESIDENTS OF THE UNITED KINGDOM OR AUSTRALIA.

(a)(i)    If, at any time within (A) two years after the termination of
employment; or (B) two years after the vesting of any portion of this award of
Restricted Stock Units, whichever is the latest, the Participant, in the
determination of the management of the Company, engages in any activity in
competition with any activity of the Company, or inimical, contrary or harmful
to the interests of the Company, including, but not limited to:

(1) conduct related to his or her employment for which either criminal or civil
penalties against him or her may be sought;

(2) violation of Company policies, including, without limitation, the Company’s
Insider Trading Policy and Global Standards of Business Conduct;

(3) directly or indirectly, soliciting, placing, accepting, aiding, counseling
or providing consulting for any Insurance Services for any existing Company
Account or any actively solicited Prospective Account of the Company for which
he or she performed any of the foregoing functions during the two-year period
immediately preceding such termination; or providing Benefit Services the
Company is involved with, for any existing Company Account or any Prospective
Account of the Company for which Participant performed any of the foregoing
functions during the two-year period immediately preceding such termination;
provided, that this subsection does not apply to any Participant employed by
Company in, or primarily performing work for the Company in, California or
Oklahoma;

(4)     for a Participant employed by the Company in, or primarily performing
work for Company in, OKLAHOMA: directly or indirectly, soliciting, for the
purpose of providing Insurance Services or Benefit Services for any existing
Company Account or any Prospective Account of the Company for which Participant
performed any of the foregoing functions during the two-year period immediately
preceding such termination;

(5)     for a Participant employed by the Company in, or primarily performing
work for Company in, CALIFORNIA: revealing, making judgments upon, or otherwise
using, disclosing or divulging any Confidential Information or trade secrets of
the Company or otherwise violating any provision of this Agreement;

(6) recruiting, luring, enticing, employing or offering to employ any current or
former employee of the Company or engaging in any conduct designed to sever the
employment relationship between the Company and any of its employees;

(7) disclosing or misusing any trade secret, Confidential Information or

 

9



--------------------------------------------------------------------------------

other non-public confidential or proprietary material concerning the Company; or

(8) participating in a hostile takeover attempt of the Company;

then this award of Restricted Stock Units and all other awards of Restricted
Stock or Restricted Stock Units held by the Participant shall terminate
effective the date on which the Participant enters into such activity, unless
terminated sooner by operation of another term or condition of this Agreement or
the Plan, and any gain realized by the Participant from the vesting of all or a
portion of this or any award of Restricted Stock or Restricted Stock Units shall
be paid by the Participant to the Company. Such gain shall be calculated based
on the closing price per share of the Company’s common stock as quoted on the
New York Stock Exchange on the date of vesting (or the next trading day if such
vesting date is a holiday), multiplied by the number of shares vesting on such
date, plus interest measured from the first date the Participant engaged in any
of the prohibited activities set forth above at the highest rate allowable under
Delaware law.

(ii) This award of Restricted Stock Units and all other awards of restricted
stock units or restricted stock held by the Participant shall also be subject to
recovery by the Company under its compensation recovery policy, as amended from
to time.

(iii) The Participant acknowledges that Participant’s engaging in activities and
behavior in violation of Section 21(a)(i) above will result in a loss to the
Company which cannot reasonably or adequately be compensated in damages in an
action at law, that a breach of this Agreement will result in irreparable and
continuing harm to the Company and that therefore, in addition to and cumulative
with any other remedy which the Company may have at law or in equity, the
Company shall be entitled to injunctive relief for a breach of this Agreement by
the Participant. The Participant acknowledges and agrees that the requirement in
Section 21(a)(i) above that Participant disgorge and pay over to the Company any
option gain realized by the Participant is not a provision for liquidated
damages. The Participant agrees to pay any and all costs and expenses, including
reasonable attorneys’ fees, incurred by the Company in enforcing any breach of
any covenant in this Agreement.

(b)     By accepting this award, the Participant consents to deductions from any
amounts the Company owes the Participant from time to time (including amounts
owed as wages or other compensation, fringe benefits or vacation pay, as well as
any other amounts owed to the Participant by the Company) to the extent of the
amounts the Participant owes the Company under Section 21(a) above. Whether or
not the Company elects to make any set-off in whole or in part, if the Company
does not recover by means of set-off the full amount owed, calculated as set
forth above, the Participant agrees to pay immediately the unpaid balance to the
Company.

22.      Forfeiture. THIS SECTION APPLIES ONLY TO EMPLOYEES WHO ARE RESIDENTS OF
THE UNITED KINGDOM.

(a)   If at any time during the Participant’s employment with the Company (or
any

 

10



--------------------------------------------------------------------------------

company within the group of companies of which the Company is a member (Group
Company)) the Participant, in the determination of the management of the
Company, engages in any activity in competition with any activity of the Company
or any Group Company, or inimical, contrary or harmful to the interests of the
Company or any Group Company including but not limited to:

(i)       gross misconduct (as referred to in the Participant’s terms and
conditions of employment) or conduct related to his or her employment for which
either criminal or civil penalties may be sought; or

(ii)       serious breach or non-observance of any material policy of the
Company or any Group Company relating to the conduct of the Company’s business
including, without limitation, the Company’s Insider Trading Policy and Global
Standards of Business Conduct; or

(iii)      disclosing or misusing any Confidential Information or other
non-public confidential or proprietary material concerning the Company or any
Group Company;

then any unvested portion of this Restricted Stock Unit award shall lapse
effective the date on which the Participant enters into such activity, unless
terminated sooner by operation of another term or condition of this Agreement or
the Plan and/or any shares of common stock held by the Participant as a result
of this or any other award of Restricted Stock Units shall be forfeited to the
Company for no payment to the Participant and/or (only with respect to clauses
(ii) and (iii) above) any gain realized by the Participant from selling any
shares of common stock arising from this or any other award of Restricted Stock
Units shall be paid by the Participant to the Company subject to a maximum
repayment of £100,000. Only with respect to clauses (ii) and (iii) above, it is
agreed by the Participant and the Company that the gain up to £100,000 realized
by the Participant is a genuine pre estimate of the minimum level of loss likely
to be incurred by the Company or any other Group Company as a result of the
occurrence of the events referred to in Sections 22(a)(i) to (iii) above. It is
agreed that such payment by the Participant to the Company shall not limit or
restrict the Company or any Group Company from seeking any other remedy
(including, without limitation, damages for breach of contract and injunctive
relief) as a result of the occurrence of the events referred to in Sections
22(a)(i) to (iii) above.

(b)       For the purposes of Section 22(c), the term Termination Date shall
mean the termination of the Participant’s employment with the Company or any
Group Company howsoever caused.

(c)       If at any time prior to the expiry of 12 months following the
Termination Date the Participant:

 

11



--------------------------------------------------------------------------------

(i)        breaches any term of the agreement relating to restrictive covenants
(as set out in the Participant’s terms and conditions of employment);

(ii)       discloses or misuses any Confidential Information or other non-public
confidential or proprietary material concerning the Company or any Group
Company; or

(iii)      participates in a hostile takeover attempt (whether or not
successful) of the Company;

then any unvested portion of this Restricted Stock Unit award shall lapse
effective the date on which the Participant enters into such activity, unless
terminated sooner by operation of another term or condition of this Agreement or
the Plan and and/or any shares of common stock held by the Participant as a
result of this or any other award of Restricted Stock Units shall be forfeited
to the Company for no payment to the Participant and/or any gain realized by the
Participant from selling any shares of common stock arising from this or any
other award of Restricted Stock Units shall be paid by the Participant to the
Company subject to a maximum repayment of £100,000. It is agreed by the
Participant and the Company that the gain up to £100,000 realized by the
Participant is a genuine pre estimate of the minimum level of loss likely to be
incurred by the Company or any other Group Company as a result of the
Participant breaching any of the terms of Section 22(c)(i) to 22(c)(iii). It is
agreed that such payment by the Participant to the Company shall not limit or
restrict the Company or any Group Company from seeking any other remedy
(including, without limitation, damages for breach of contract and injunctive
relief) as a result of the Participant breaching any of the terms of
Section 22(c)(i) to 22(c)(iii).

(d)      This award of restricted stock units and all other awards of restricted
stock units and restricted stock held by the Participant may also be subject to
recovery by the Company under its compensation recovery policy, as amended from
to time.

(e)      By accepting this grant, the Participant consents to deductions from
any amounts the Company or any Group Company owes to the Participant from time
to time (including amounts owed as wages or other compensation, fringe benefits
or holiday pay, as well as any other amounts owed to the Participant by the
Company or any Group Company) to the extent of the amounts the Participant owes
the Company or any Group Company under this Section 22. Whether or not the
Company or any Group Company elects to make any set-off in whole or in part, if
the Company or any Group Company does not recover by means of set-off the full
amount owed, calculated as set forth above, the Participant agrees to pay
immediately the unpaid balance to the Company or any Group Company.

(f)      Each of the restrictions set out in Sections 22(a)(i) to 22(a)(iii) and
22(c)(i) to 22(c)(iii) (inclusive) is separate and severable. If any of the
restrictions is

 

12



--------------------------------------------------------------------------------

determined by a court of law to be unenforceable but would be enforceable if
some part were deleted, the remaining provisions of that section shall apply in
their entirety.

23.        Liability to tax. THIS SECTION APPLIES ONLY TO EMPLOYEES WHO ARE
RESIDENTS OF THE UNITED KINGDOM.

The Participant hereby agrees to:

 

 

—

 

indemnify the Company or any Subsidiary which is obliged to account for income
tax and/or primary social security contributions (otherwise known as employee’s
National Insurance contributions) arising in connection with the grant, vesting,
payment or forfeiture of Restricted Stock Units or recovery of the proceeds of
the sale of Common Stock in accordance with this Agreement in respect of such
amounts; and

 

 

—

 

be responsible for paying any secondary social security contributions (otherwise
known as employer’s National Insurance contributions) arising in connection with
the grant, vesting, payment or forfeiture of Restricted Stock Units or recovery
of the proceeds of sale of Common Stock in accordance with this Agreement;

(together the “Tax Liability”).

If so requested by the Company, the Participant will enter into an election with
his or her employer in respect of the liability for paying any secondary social
security contributions (otherwise known as employer’s National Insurance
contributions) arising in connection with the grant, vesting, payment or
forfeiture of Restricted Stock Units or recovery of the proceeds of sale of
Common Stock in accordance with this Agreement.

If so requested by the Company, the Participant will, no later than 14 days
after payment of a Restricted Stock Unit award (which includes the transfer or
issue of shares of Common Stock to the Participant following the vesting of the
award), enter into an election with his or her employer in respect of the
acquisition by the Participant of “restricted securities” under section 431 of
the Income Tax (Earnings and Pensions) Act 2003.

The Participant will enter into such arrangements with the Company or his or her
employer for the recovery of the Tax Liability as may be approved by the
Company, which may include, but will not be limited to:

 

 

—

 

within seven days of being notified by his or her employer or the Company of the
amount of the Tax Liability, making such payment to his or her employer or the
Company;

 

 

—

 

agreeing that the Tax Liability can be withheld from his or her salary, either
from a single payment of salary or in equal instalments from two or more
payments of salary; or

 

13



--------------------------------------------------------------------------------

 

—

 

authorising the sale on the market of sufficient of the shares comprised in the
Common Stock payment as will, after deduction of any reasonable costs of sale,
generate an amount equal to the Tax Liability and the direction of such amount
to the Company or his or her employer by way of re-imbursement.

24.      Relationship with employment. THIS SECTION APPLIES ONLY TO EMPLOYEES
WHO ARE RESIDENTS OF THE UNITED KINGDOM.

Notwithstanding any other provision of the Plan:

 

 

—

 

the Plan and this Agreement shall not form any part of any contract of
employment between the Company or any Subsidiary and the Participant, and they
shall not confer on the Participant any legal or equitable rights (other than
those constituting the award of the Restricted Stock Unit award themselves)
against the Company or any Subsidiary, directly or indirectly, or give rise to
any cause of action in law or in equity against the Company or any Subsidiary;

 

 

—

 

the benefits to the Participant under the Plan and this Agreement shall not form
any part of his or her wages or remuneration or count as pay or remuneration for
pension fund or other purposes; and

 

 

—

 

in no circumstances shall the Participant on ceasing to hold the office or
employment by virtue of which he or she is or may be eligible to participate in
the Plan (whether such cessation is lawful or unlawful) be entitled to any
compensation or damages for any loss of any right or benefit or prospective
right or benefit under the Plan (which he or she might otherwise have enjoyed)
as a result of such cessation of employment whether such compensation is claimed
by way of damages for wrongful dismissal or other breach of contract or by way
of compensation for loss of office or otherwise.

25.      Forfeiture. THIS SECTION APPLIES ONLY TO EMPLOYEES WHO ARE RESIDENTS OF
AUSTRALIA.

(a)      If at any time during the Participant’s employment with the Company (or
any company within the group of companies of which the Company is a member
(Group Company)) the Participant, in the determination of the management of the
Company, engages in any activity in competition with any activity of the Company
or any Group Company, or inimical, contrary or harmful to the interests of the
Company or any Group Company including but not limited to:

(i)        serious misconduct (as referred to in the Participant’s terms and
conditions of employment) or conduct related to his or her employment for which
either criminal or civil penalties may be sought; or

(ii)      serious breach or non-observance of any material

 

14



--------------------------------------------------------------------------------

policy of the Company or any Group Company relating to the conduct of the
Company’s business including, without limitation, the Company’s Insider Trading
Policy and Global Standards of Business Conduct; or

(iii)      disclosing or misusing any Confidential Information or other
non-public confidential or proprietary material concerning the Company or any
Group Company;

then any unvested portion of this Restricted Stock Unit award shall lapse
effective the date on which the Participant enters into such activity, unless
terminated sooner by operation of another term or condition of this Agreement or
the Plan and/or any shares of common stock held by the Participant as a result
of this or any other award of Restricted Stock Units shall be forfeited to the
Company for no payment to the Participant and/or (only with respect to clauses
(ii) and (iii) above) any gain realized by the Participant from selling any
shares of common stock arising from this or any other award of Restricted Stock
Units shall be paid by the Participant to the Company subject to a maximum
repayment of AUD$100,000. Only with respect to clauses (ii) and (iii) above, it
is agreed by the Participant and the Company that the gain up to AUD$100,000
realized by the Participant is a genuine pre estimate of, and proportionate to,
the loss likely to be incurred by the Company or any other Group Company as a
result of the occurrence of the events referred to in Sections 25(a)(i) to
(iii) above. It is agreed that such payment by the Participant to the Company
shall not limit or restrict the Company or any Group Company from seeking any
other remedy (including, without limitation, damages for breach of contract and
injunctive relief) as a result of the occurrence of the events referred to in
Sections 25(a)(i) to (iii) above.

(b)        For the purposes of Section 25(c), the term Termination Date shall
mean the termination of the Participant’s employment with the Company or any
Group Company howsoever caused.

(c)        If at any time prior to the expiry of 12 months following the
Termination Date the Participant:

(i)      breaches any term of the agreement relating to restrictive covenants
(as set out in the Participant’s terms and conditions of employment);or

(ii)      discloses or misuses any Confidential Information or other non-public
confidential or proprietary material concerning the Company or any Group Company

then any unvested portion of this Restricted Stock Unit award shall lapse
effective the date on which the Participant enters into such activity, unless
terminated sooner by

 

15



--------------------------------------------------------------------------------

operation of another term or condition of this Agreement or the Plan and and/or
any shares of common stock held by the Participant as a result of this or any
other award of Restricted Stock Units shall be forfeited to the Company for no
payment to the Participant and/or any gain realized by the Participant from
selling any shares of common stock arising from this or any other award of
Restricted Stock Units shall be paid by the Participant to the Company subject
to a maximum repayment of AUD$100,000. It is agreed by the Participant and the
Company that the gain up to AUD$100,000 realized by the Participant is a genuine
pre estimate of, and proportionate to, the loss likely to be incurred by the
Company or any other Group Company as a result of the Participant breaching any
of the terms of Section 25(c)(i) to 25(c)(iii). It is agreed that such payment
by the Participant to the Company shall not limit or restrict the Company or any
Group Company from seeking any other remedy (including, without limitation,
damages for breach of contract and injunctive relief) as a result of the
Participant breaching any of the terms of Section 25(c)(i) and 25(c)(ii).

(d)        This award of restricted stock units and all other awards of
restricted stock units and restricted stock held by the Participant may also be
subject to recovery by the Company under its compensation recovery policy, as
amended from to time.

(e)        By accepting this grant, the Participant consents to deductions from
any amounts the Company or any Group Company owes to the Participant from time
to time (including amounts owed as wages or other compensation, fringe benefits
or holiday pay, as well as any other amounts owed to the Participant by the
Company or any Group Company) to the extent of the amounts the Participant owes
the Company or any Group Company under this Section 25. Whether or not the
Company or any Group Company elects to make any set-off in whole or in part, if
the Company or any Group Company does not recover by means of set-off the full
amount owed, calculated as set forth above, the Participant agrees to pay
immediately the unpaid balance to the Company or any Group Company.

(f)        Each of the restrictions set out in Sections 25(a)(i) to 25(a)(iii)
and 25(c)(i) to 25(c)(ii) (inclusive) is separate and severable. If any of the
restrictions is determined by a court of law to be unenforceable but would be
enforceable if some part were deleted, the remaining provisions of that section
shall apply in their entirety.

26.        Liability to tax. THIS SECTION APPLIES ONLY TO EMPLOYEES WHO ARE
RESIDENTS OF AUSTRALIA.

The Participant hereby agrees to:

 

 

—

 

indemnify the Company or any Subsidiary which is obliged to account for income
tax and/or the Medicare levy arising in connection with the grant, vesting,
payment or forfeiture of Restricted Stock Units or recovery of the proceeds of
the sale of Common Stock in accordance with this Agreement in respect of such
amounts (the “Tax Liability”)

 

16



--------------------------------------------------------------------------------

The Participant will enter into such arrangements with the Company or his or her
employer for the recovery of the Tax Liability as may be approved by the
Company, which may include, but will not be limited to:

 

 

—

 

within seven days of being notified by his or her employer or the Company of the
amount of the Tax Liability, making such payment to his or her employer or the
Company;

 

 

—

 

agreeing that the Tax Liability can be withheld from his or her salary, either
from a single payment of salary or in equal instalments from two or more
payments of salary; or

 

 

—

 

authorising the sale on the market of sufficient of the shares comprised in the
Common Stock payment as will, after deduction of any reasonable costs of sale,
generate an amount equal to the Tax Liability and the direction of such amount
to the Company or his or her employer by way of re-imbursement.

27.        Change in Control. Upon the occurrence of a Change in Control, as
defined in the Plan, this Agreement and all Restricted Stock Units granted
hereunder shall be governed by Section 6.8 of the Plan. If applicable, payment
under this Section 27 shall be made as soon as administratively practicable
following the Change in Control, but in no event later than 75 days thereafter.

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the day and year first above written.

 

ARTHUR J. GALLAGHER & CO.

 

By:

       

Walter D. Bay

Vice President, General Counsel and

Secretary

 

EMPLOYEE

 

 

[Signed Electronically]

 

Grant accepted on [Acceptance Date]

 

 

18